Order entered October 1, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00455-CV

                          KIMBERLEY PETTIGREW, Appellant

                                             V.

                     MEGAN REEVES & BRIANA TROY, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-03642-2011

                                         ORDER
        The Court has before it the September 26, 2013 request for an extension of time from

Claudia Webb, official court reporter for the Collin County Court at Law No. 4. We GRANT

the request and ORDER Ms. Webb to file the reporter’s record within five days of the date of

this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE